DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 17 March 2021.  In view of this communication and the amendment concurrently filed, claims 1-12 and 17-24 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 17 March 2021, have been fully considered and are persuasive.
The Applicant’s argument simply states that claim 24 has been amended to depend from claim 22, thus correcting the lack of antecedent basis.  Thus, the previous ground of rejection under 35 U.S.C. 112(b) has been withdrawn, and the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-12 and 17-24 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear motor, comprising a rotor that is axially moveable relative to the stator, wherein the rotor is permanently excited by a rotor magnetic field that is periodic with a first period length (PP) along a longitudinal axis; and 
wherein the first magnetic field sensor (S1) and the second magnetic field sensor (S2) are arranged radially inside the stator spaced apart from each other by a first distance (dl) along the longitudinal axis of the rotor or within a 20 percent deviation of the first distance (dl) along the longitudinal axis of the rotor, wherein the first distance (dl) is an odd multiple of one-sixth of the first period length (PP).
Regarding claim 17, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear motor, comprising a rotor configured to axially move relative to the stator, wherein the rotor is excited by a rotor magnetic field that is periodic with a first period length (PP) along a longitudinal axis of the rotor; and 
a position detection device configured to detect a position of the rotor in relation to the stator, wherein the position detection device includes: a first magnetic field sensor and a second magnetic field sensor, wherein the first magnetic field sensor and the second magnetic field sensor are arranged on the stator along the longitudinal axis of the rotor with a first distance (dl) therebetween or within a 20 percent deviation from the first distance (dl) therebetween, wherein the first distance (dl) is one-sixth of the first period length PP.
Regarding claim 22, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear motor, comprising a rotor that is axially moveable relative to the stator, wherein the rotor is permanently excited by a rotor magnetic field that is periodic with a first period length (PP) along a longitudinal axis; and 

at least a first magnetic field sensor (S1) and a second magnetic field sensor (S2) arranged radially inside the stator, wherein the first magnetic field sensor (S1) and the second magnetic field sensor (S2) are spaced apart from each other by a first distance (dl) along the longitudinal axis of the rotor or within a 20 percent deviation of the first distance (dl) along the longitudinal axis of the rotor, wherein the first distance (dl) is one-sixth of the first period length (PP) or another odd multiple of one-sixth of the first period length (PP); and 
an evaluation device that obtains a position signal characterizing the position of the rotor as a function of an output signal (A1) of the first magnetic field sensor (S1) and an output signal (A2) of the second magnetic field sensor (S2).
While the prior art discloses magnetic field sensors for linear motors having spacing between adjacent sensors of 0.125 and 0.25 times the first period length, it does not disclose values within the claimed range.  Further, the prior art does not explicitly disclose any motivation why one of ordinary skill in the art would have arrived at the claimed length without undue experimentation.  Therefore, the prior art neither anticipates nor renders obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael Andrews/
Primary Examiner, Art Unit 2834